COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Norris Briscoe v. The State of Texas

Appellate case number:   01-12-00646-CR

Trial court case number: 1305620

Trial court:             179th District Court of Harris County

       A certification showing that the appellant has the right of appeal has been filed in this
Court. Therefore, we order the appeal reinstated.
        The clerk’s record and the reporter’s record have been filed in this Court. Appellant’s
brief is due 30 days from the date of this order. See TEX. R. APP. P. 38.6(a). Appellee’s brief
will be due 30 days from the date that appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: September 27, 2012